FINDINGS OP FACT.
The taxpayer is a corporation with its principal place of business at Bangor, Me. The stock of the corporation was closely held.
On February 20,1921, the board of directors determined that additional salaries of $21,400 should be paid for the fiscal year ended January 31,1921, and such salaries were entered on the books of the corporation on April 2, 1921, as of January 31st. The amount of the stock held and the additional salaries voted by the directors for the year 1921 were as follows:
Name. Stock held. Additional salaries.
Charles H. Wood-$15, 000 $3, 000
Edward Wood_ 25, 000 5,000
Gorham H. Wood- 35, 000 7, 000
Henry A. Wood_ 20, 000 4, 000
Dexter S. Smith_ 12, 000 2,400
The Commissioner refused to allow said additional salaries.

The deficiencies are $1,438.34., $8,395.13 and $88.19 for the fiscal years ended January 31, 19W, 1921 and 1922, respectively. Order will be entered accordingly.